Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-20 are currently pending in this instant application for examination.

Withdrawal of Allowability
The indicated allowability of claim 7 is withdrawn in view of the newly discovered reference(s) to Leone et al. (US 9,284,920 B2).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kotre et al. (GB 2375143) and further in view of Leone et al. (US 9,284,920 B2).
Claim 1 was previously rejected under GB 2375143 to Kotre.  In the non-final the Examiner indicated claim 7, which depended from claim 1, as containing allowable subject matter.  In their response the applicant put the limitations of claim 1 into claim 7 and created a new independent claim, however, the only 
US Pat. 9284920 to Leone et al. discloses a hybrid vehicle (Fig. 3 and Col. 6 lines 66 - 67) comprising an exhaust gas recirculation system (see abstract). 
Since Leone et al. discloses that it is known to include exhaust gas recirculation systems in hybrid vehicles and not just vehicles run on internal combustion engines alone, it would have been obvious to one having ordinary skill in the art at the time the application was filed to use the internal combustion engine and EGR system of Kotre as part of a hybrid vehicle. 

Allowable Subject Matter
Claims 1-5 and 8-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art reference in the form PTO-892 is being state of the art at the time the invention was made.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T VO whose telephone number is (571)272-4854. The examiner can normally be reached M-Thrs. 6:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOGAN M KRAFT can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/02/2021
/HIEU T VO/Primary Examiner, Art Unit 3747